Citation Nr: 0600385	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  01-09 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection bilateral hearing loss.

4.  Entitlement to a disability rating in excess of 10 
percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 1959 
and from January 1962 to November 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

In November 2003, the Board held that new and material 
evidence had been received to reopen a claim of service 
connection for a left knee disorder.  The Board then remanded 
the matter for additional evidentiary development.  The 
matters of entitlement to service connection for a right 
disorder and heart disorder; and whether new and material 
evidence had presented to reopen the claim for service 
connection for bilateral hearing loss were also remanded for 
additional development.

In June 2005, the RO held that new and material evidence had 
been presented to reopen the claim of entitlement to service 
connection for bilateral hearing loss. 

In October 2005, the veteran's representative alleged that 
there was clear and unmistakable error in the January 1990 
rating decision; therefore, the effective date for the grant 
of service connection for bilateral tinnitus should be the 
date of the original claim.  This matter is referred to the 
RO for the appropriate adjudication.

In June 2005, the RO held that service connection was 
warranted for tinnitus and assigned a 10 percent disability 
evaluation.  In August 2005, the veteran submitted a notice 
of disagreement alleging that he should be entitled to 10 
percent disability rating for each ear.  The filing of a NOD 
initiates the appeal process.  See Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  VA has not yet issued a Statement 
of the Case as to the issue of entitlement to a separate 10 
percent rating for each for service-connected tinnitus.  38 
C.F.R. § 19.26 (2004).  The Board is, therefore, obligated to 
remand this issue.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

The issue of entitlement to a rating in excess of 10 percent 
for bilateral tinnitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  There is no medical evidence of record of a diagnosis of 
a bilateral knee disorder that is in anyway related to 
service.

2.  There is no medical evidence of record of a diagnosis of 
a heart disorder that is in anyway related to service.

3.  The veteran does not have bilateral hearing loss 
attributable in any way to service.



CONCLUSIONS OF LAW

1.  Bilateral knee disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.304 (2005).

2.  A heart disorder was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2005).

3.  Bilateral hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a March 2004 letter that notified the veteran of 
any information and evidence needed to substantiate and 
complete the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter provided the substantive standard to 
validate that type of claim.  Additionally, VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  In addition, the letter instructed the 
claimant to identify any additional evidence or information 
pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in December 1999, prior to the enactment of the 
VCAA.   Thereafter, the RO provided notice in March 2004.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
treatment records from Magic Valley Medical Center, Richard 
Zobell, M.D., James Emery, M.D., Malcolm Berenson, M.D., and 
Julian O. Nicholson, M.D.; and VA examination reports dated 
in April 2000, November 2004, March 2005, and June 2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I. Factual Background

Knees

Upon enlistment, a June 1956 examination noted a two-inch 
scar over the medial aspect of the right knee.  Upon 
discharge, in November 1976, his examination revealed no 
complaints of a right or left knee disorder. 

In December 1995, the veteran underwent a left knee 
arthroscopy, partial lateral meniscotomy, and small 
chondroplasty, medial femoral condyle.  The veteran was 
diagnosed as having a torn lateral meniscus of the left knee.  
The history provided was that the veteran had experienced 
pain and tenderness in his left knee for several years.  He 
reportedly injured his knee at work in 1992; however, it was 
not covered by Workman's Compensation.  The veteran had 
fallen upon entering a building when he tripped on something 
and fell onto his left knee and arm.  

In November 2004, the veteran presented for a VA examination. 
The veteran stated that his knee was much better after 
arthroscopic surgery; although, he was unable to squat as far 
down as he could prior to the surgery.  The veteran recalled 
that he injured his knees during service when he was stepping 
off a truck onto a rotating hitch when it threw him off and 
he landed on his knees.  The veteran stated that he had 
experienced pain ever since then; however, he was able to 
continue playing basketball.   The veteran was unable to 
recall any additional in-service injuries to his knees.  He 
also related that he injured his left knee in the 1990's he 
tripped over a tricycle in his capacity as a sheriff's 
deputy.  Overall the veteran characterized his left knee as 
not much of a problem, other than a little weakness.  The 
veteran's main subjective complaint involved stiffness after 
prolonged sitting.  His background pain level was zero.  He 
denied any weakness, redness, or locking.  Flare-ups did 
occur twice a week.  He denied additional limitations of 
motion or functional impairment during flare-ups.  Upon 
examination, there appeared to be some degenerative changes 
of the knee.  The examiner opined that given the veteran's 
symptoms, findings, and history, and an absence of reference 
to knee problems in his military medical records, it was not 
at least as likely as not related to his military service.  

Heart 
In April 1975, the veteran presented with complaints of chest 
pain.  He described that his heart was beating abnormally 
faster.  Upon examination, both the chest and heart sounds 
were within normal limits.  The veteran was diagnosed as 
having palpitation.  No treatment, other than reassurance, 
was prescribed.  In November 1976, the veteran noted 
complaints of pain or pressure in the chest on his discharge 
examination.  The examiner noted that without alcohol 
consumption the pain subsided.  Additionally, the associated 
electrocardiograph report noted results  within normal 
limits.

In December 1995, the veteran underwent a chest x-ray prior 
to orthopedic surgery.  At that time, there was no evidence 
of pneumothorax, pleural effusion, or infiltrates.  No masses 
were seen.  The heart size and pulmonary vasculature were 
normal.  Additionally, a February 1999 chest x-ray revealed 
no radiographic evidence of acute cardiopulmonary disease.


Hearing Loss
Upon audiological evaluation, in May 1959, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
10
10
10
10
LEFT
----
10
10
10
10

In September 1964, the veteran presented for an examination.  
Upon audiological evaluation, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
-10
-10
0
0
LEFT
----
-10
-5
0
5
The examiner noted mild scarring in both eardrums.

Upon audiological evaluation, in November 1966, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
-10
-10
-10
0
LEFT
----
-10
5
0
15

Upon audiological evaluation, in July 1969, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
5
0
5
5
LEFT
----
5
5
10
5

In November 1976, the veteran presented for his discharge 
examination.  Upon audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
10
10
15
20
LEFT
----
25
15
20
20

In December 1989, the veteran presented for a VA examination.  
Upon on the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
15
0
15
15
LEFT
----
15
5
15
10

Average puretone thresholds were 11 in the right ear and 11 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 96 
percent in the left ear.  The examiner commented that the 
test results were within normal range, bilaterally. 

In December 2003, the veteran submitted a private examination 
report from Dr. Nicholson which revealed a diagnosis of high 
frequency hearing loss, possibly related to noise exposure.  
Dr. Nicholson noted that the veteran was involved in mortar 
attacks.  

In June 2005, the veteran presented for an additional VA 
examination.  The examiner noted significant military and 
occupational noise exposure.  Post-service the veteran used 
ear protection when he served as police officer but not while 
he was a farmer.  Upon on the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
15
20
35
40
LEFT
----
15
25
30
30

Average puretone thresholds were 28 in the right ear and 25 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 88 
percent in the left ear.  With respect to the veteran's right 
ear, there was a  mild high sensorineural hearing loss.  As 
to his left ear, pure tone audiometry showed thresholds with 
the VA definition of normal hearing.  The examiner noted that 
the veteran underwent a VA examination in November 1989, 13 
years after his period of service, which revealed hearing 
loss within normal limits, bilaterally.  He opined that the 
veteran's current hearing loss was less likely than not 
related to his service noise exposure.  


II. Laws and Regulations

 Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R.              § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, certain chronic diseases, such as 
arteriosclerosis, arthritis, and sensorineural hearing loss, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).


III.  Analysis
Knees 
The veteran seeks entitlement to service connection for a 
bilateral knee disorder.   The veteran alleges that he 
injured his knees in the same fall that injured his back.  
The Board notes that service connection is in effect for 
intervertebral disc syndrome with degenerative changes.  The 
veteran stepped off a truck onto a rotating hitch, which 
threw him to the ground causing him to land on his knees.  
The Board notes that service connection is in effect for 
degenerative disc disease of the lumbosacral spine. 

Upon a review of the aforementioned evidence, the Board holds 
that service connection is not warranted for a bilateral knee 
disorder.  Service medical records are entirely negative as 
to complaints or diagnosis of a bilateral knee disorder.  The 
sole reference to the veteran's knees through out the service 
medical records, refers to scars over the medial aspect of 
the right knee; these were first documented on the veteran's 
June 1956 enlistment examination.  

Similarly, post-service medical records are devoid of any 
evidence of a treatment for a bilateral knee disorder for 
many years after his separation from service.  The veteran 
was first treated for a left knee disorder in 1995, more than 
20 years after his period of service.  The medical evidence 
of record does not indicate that the veteran has he received 
any treatment for a right knee disorder.  

The preponderance of the evidence relates the veteran's left 
knee disorder to a work-related injury.  The veteran himself 
has submitted that he injured his left knee post-service when 
he tripped and fell over a tricycle; he was not awarded 
worker's compensation.  

The November 2004 examiner noted degenerative changes in both 
knees; however, he stated that based on a review of the 
medical evidence of record, he was unable to establish a 
nexus between the veteran's knee disorder and his period of 
service.  

The Board has considered the veteran's and others lay 
contentions that any current bilateral knee disorder is 
related to service.  As a layperson, however, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In any event, the record contains absolutely no 
probative evidence supporting his theory of entitlement. 

In summary, in the absence of any evidence of a bilateral 
knee disorder in service, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a bilateral knee disorder.

Heart 
The veteran seeks service connection for a heart disorder.  A 
review of the aforementioned medical evidence of record 
reveals that service connection for a heart disorder is not 
warranted because there is no evidence of a current diagnosis 
of such a disorder.

The veteran's claims folder contains copies of his service 
medical records that show that he complained of chest pain in 
April 1975; however, while in service no conclusive diagnosis 
or treatment for a heart disorder was ever issued.  It is 
further noted that although the November 1976 discharge 
examination noted complaints of pain or pressure in the 
chest, these were attributed to the veteran's alcohol 
consumption.  Moreover, the associated electrocardiograph 
report was within normal limits.  

Additionally, post-service VA and private treatment records 
are silent as to a current diagnosis of a heart disorder, the 
first requirement for establishing service connection.  38 
C.F.R. § 3.304(f).  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (a service connection claim requires evidence of a 
current disability).  December 1995 and February 1999 chest 
x-rays failed to reveal any evidence of cardiopulmonary 
disease.

The Board has considered the veteran's lay contentions that 
he currently has a heart disorder that is related to his 
period of service.  As a layperson, however, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski,  2 Vet. App. 
492 (1992).   

Accordingly, the Board finds that the record lacks competent 
and probative evidence of a diagnosis of a heart disorder.  
If there is no current diagnosis, service connection cannot 
be established.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer, 3 Vet. App. at 225.  Therefore, the 
Board finds that the preponderance of the evidence is against 
service connection for a heart disorder.  38 U.S.C.A. § 
5107(b).

Hearing Loss
The veteran claims entitlement to service connection for 
bilateral hearing loss.  He alleges that his hearing acuity 
decreased throughout his period of service.  During his 
period of service, the veteran served as a photographer.  

The Board notes that despite the veteran's contentions that 
he sustained injuries to his hearing in service, his service 
medical records are entirely silent regarding any complaint 
or finding of bilateral hearing loss disability or injury to 
his ears.  

Similarly, the post-service medical evidence of record is 
negative for any notations of hearing loss for years after 
service separation.  The first indication of treatment for 
bilateral hearing loss relates back to December 2003, nearly 
30 years after the veteran's period of active service.  

Moreover, other than the veteran's lay contentions, the 
record contains no indication that any current hearing loss 
is causally related to his active service, any incident 
therein, or any service-connected disability.

With respect to the diagnosis and opinion of the veteran's 
private physician rendered in December 2003, at which time 
the examiner noted that the veteran reported a history of 
being involved in mortar attacks and concluded that the 
veteran's high frequency hearing loss was possibly related to 
noise exposure, this opinion is solely based on the veteran's 
history.  The Court has held that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown,     5 Vet. App. 458, 461 (1993) (the Board is not 
bound to accept a physician's opinion when it is based 
exclusively upon the recitations of a claimant).

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The Court of Appeals for Veterans Claims has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical nexus opinion 
is inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

Moreover, upon a review of medical evidence of record a June 
2005 VA examiner determined that the veteran's current 
hearing loss was less likely than not related to his service 
noise exposure.  The examiner based his conclusion in part on 
the fact that that a November 1989 VA examination, performed 
13 years after the veteran's period of service, documented 
bilateral hearing within normal limits.

In summary, as bilateral hearing loss was not shown in 
service or for many years thereafter, and because the 
probative evidence of record indicates that such disabilities 
are not causally related to the veteran's active service, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of service connection for bilateral 
hearing loss.


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a heart disorder is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The Board notes that a June 2005 rating decision held that 
service connection was warranted for tinnitus and assigned a 
10 percent disability evaluation.  In August 2005, the 
veteran submitted a notice of disagreement alleging that he 
should be entitled to 10 percent disability rating for each 
ear.  Although, the veteran has submitted a notice of 
disagreement, there is no record that a statement of the case 
was issued to the veteran concerning this issue.  
Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case.   See 
Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following actions:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case so 
that the veteran may have the opportunity 
to complete an appeal on the issues (if 
he so desires) by filing a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


